Citation Nr: 1710457	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board in September 2008.  

In February 2009, March 2010, October 2011, and April 2015, the Veteran's claim was remanded by the Board for additional development.

In a January 2017 letter, the Board notified the Veteran that the VLJ who presided over his September 2008 hearing is no longer employed by the Board, and for this reason, offered him an opportunity to request a new hearing before a sitting Veterans Law Judge pursuant to 38 C.F.R. § 20.707.  The Veteran was advised that he had thirty days to respond to the letter otherwise the Board would proceed with adjudication of the claim.  The Veteran did not respond to the letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was last remanded in order to obtain an additional medical opinion.  Specifically, the examiner was requested to address both direct and secondary service connection.  While the examiner provided a negative nexus opinion with regard to both direct and secondary service connection, the examiner failed to provide adequate rationale for the opinion.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified clinician who has not previously provided an opinion regarding hypertension.  The clinician should review the claims file and provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's essential hypertension is aggravated (i.e., increased in severity) beyond its natural progression by his diabetes mellitus, PTSD, hepatitis C, and/or other service-connected disabilities (e.g., posttraumatic neuralgia, anterior cervical region; posttraumatic neuropathy and neuralgia, posterior left knee; bilateral lower extremity peripheral neuropathy associated with diabetes mellitus; residual shell fragment wounds of the left and right shoulders; scar of the neck, residual scars of the arms; scar of the posterior left knee; and erectile dysfunction associated with diabetes mellitus), to include a combination of the disabilities. 

Please note that the Board is not requesting an opinion as to whether essential hypertension was caused by any of the above disabilities; the Board is instead requesting an opinion as to whether essential hypertension was aggravated by any of these disabilities or a combination thereof.

In providing the opinion, the clinician is asked to explain the significance, if any, of the presence or absence of kidney disease in determining whether hypertension was aggravated by diabetes mellitus.

If aggravation is found, the examiner should address the following medical issue:  (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability or disabilities.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed exposure to herbicides.

In formulating the requested opinion, the clinician should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a direct connection; therefore, an opinion as to the likelihood is requested.  Relevant points addressed in the examination report may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

If the clinician determines that an examination is necessary in order to provide the requested opinions, then one should be scheduled.

2.  Review the examination report for compliance with the Board's directives. If necessary, any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded an appropriate period of time within witch to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




